 



Exhibit 10.1
February 22, 2007
D. Michael Keenan
1135 Bellview Road
McLean, VA 22102
      Re:     Separation Agreement
Dear Mr. Keenan:
     This letter (“Separation Agreement”) sets forth our understanding with
respect to the termination of your service as Chief Executive Officer of Global
Telecom & Technology, Inc. (the “Company”) and in any other offices and
positions you hold as an employee with respect to the Company and any of its
affiliated entities and subsidiaries pursuant to the Employment Agreement dated
October 15, 2006 between you and the Company (the “Employment Agreement”). Your
last day of employment shall be February 23, 2007 (the “Separation Date”). We
have also agreed that you will remain as a director of the Company (subject to
shareholder approval requirements) until such time as your direct ownership
interest in the Company represents less than five percent (5%) of the
outstanding shares of common stock of the Company (excluding warrants and stock
options), following which time you agree to resign from the Company’s Board of
Directors immediately upon request from the Chairman.
Separation Payments and Benefits
     We have both agreed that you will receive payment of your base salary, plus
any earned but unused vacation, through the Separation Date. In addition, the
Company will, consistent with its normal payroll cycle and benefit
administration processes as applicable to its employees, continue to pay your
salary and make health benefits available to you for a period of twelve
(12) months from the Separation Date (“Severance Period”). At the conclusion of
the Severance Period, you will be eligible to continue your health coverage
pursuant to COBRA, and you will be provided with notice about your rights under
COBRA at that time. You will also receive a bonus payment in cash equal to
$166,667, payable upon the earlier of the expiration of the Severance Period or
such time as the Company awards bonuses to its executives with respect to its
2007 fiscal year. Finally, we have agreed that your grant of restricted stock as
contemplated in the Employment Agreement shall vest in full at the same time as
the bonus is paid pursuant to the preceding sentence (but in any event shall
vest no later than the last day of the Severance Period) in lieu of the vesting
schedules set forth in Section 5.4 of the Employment Agreement and in the
associated restricted stock agreement. The Company may withhold from any amounts
payable under this Separation Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 



--------------------------------------------------------------------------------



 



Waivers and Releases
     By our mutual signatures below, we have agreed that: (i) the Company will
have no further obligations under the Employment Agreement to make payments of
money in the form of salary, bonus, or otherwise, benefit contributions,
transfers of stock or other things of value (including, but not limited to,
perquisites) except as provided in this Separation Agreement; and (ii) the
Company shall have no liability with respect to termination of your employment
except as expressly set forth herein.
     In exchange for the payments and benefits set forth herein, you hereby
release, acquit and forever discharge the Company and its subsidiaries and
affiliates, and each of their respective officers, directors, associates,
agents, employees, attorneys, shareholders, successors, assigns and affiliates,
past present and future, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to your employment (including termination thereof) at any
time up to and including the Separation Date.
     Without limitation of the foregoing releases, you acknowledge that you
knowingly and voluntarily waive and release any rights you may have under the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
that the consideration given for the waiver and releases herein is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your waiver and release do not apply to any rights or claims that may arise
after the date you sign this Separation Agreement; (b) you should consult with
an attorney prior to signing this Separation Agreement (although you may choose
voluntarily not to do so); (c) you have twenty-one (21) days to consider this
Separation Agreement (although you may choose voluntarily to execute this
Separation Agreement earlier); (d) you have seven (7) days following the date
you sign this Separation Agreement to revoke the Separation Agreement by
providing written notice of such revocation to the Company’s General Counsel;
and (e) this Separation Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after this
Separation Agreement is signed by you.
     Notwithstanding the foregoing, this release of claims does not include a
release of any claims you may have for workers’ compensation or unemployment
insurance benefits, for claims arising out of the Stock Purchase Agreement,
dated May 23, 2006, as amended, the two Promissory Notes each dated October 15,
2006, the two Escrow Agreements each dated October 15, 2006, or for the
Company’s failure to comply with this Separation Agreement.
     To the Company’s actual knowledge, based upon facts known to it as of the
Separation Date without further inquiry or investigation, there is no claim
arising since October 15, 2006 through the Separation Date with respect to your
employment by the Company. Nothing in the preceding sentence shall be construed
to waive any rights the Company may have with respect to claims relating to or
arising out of the Stock Purchase Agreement, dated May 23, 2006, as amended, or
any failure on your part to comply with this Separation Agreement.

 



--------------------------------------------------------------------------------



 



Cooperation and Post-Employment Obligations
     Until March 31, 2007, the Company will retain the files existing as of the
Separation Date on your computer and your laptop, as well as the files and
records existing in your voice-mail and e-mail accounts as of the Separation
Date. During that period of time, the Company will provide you with reasonable
access to the computer, laptop, and voicemail and e-mail accounts to review and
make hard copies or electronic copies of personal files, documents, and e-mail,
including, for example, copies of the Stock Purchase Agreement and related
documents, documents related to your compensation and benefits during your
employment with the Company, and Outlook contacts. Such access shall be provided
on the Company’s premises during normal business hours, and the Company shall be
entitled to review all copies that you wish to remove from the premises prior to
such removal. The Company will arrange to permit you to receive voicemail and
review e-mails that come in after the Separation Date for a reasonable period of
time, not to be less than a period of two weeks.
     You agree to cooperate fully, at the Company’s request, to promptly sign
and execute all documents and to do all such deeds, acts and things as the
Company may reasonably request, which may be necessary or appropriate to
effectuate the termination of your employment and affiliation with the Company
and its affiliated entities. The Company agrees that it is responsible for
drafting for your review any public filings necessitated by the termination of
your employment with the Company. The Company will indemnify you for all actions
within the authorized course and scope of your employment with the Company (for
the length of your employment with the Company) to the extent permitted by the
Company’s by-laws as in effect on the signing of this Separation Agreement. The
Company shall take no actions to remove you from coverage under the Company’s
directors’ and officers’ liability insurance policy as in effect on the
Separation Date. You shall continue to be covered under such policy and any
replacement policy to the extent the terms of such policies cover former
officers and directors. You agree not to defame or disparage the Company, its
affiliates, its shareholders, directors, officers, employees, or business or
employment practices at any time. Notwithstanding the foregoing, you will
respond accurately and fully to any question, inquiry or request for information
when required by legal process. The Company agrees to instruct its Board of
Directors and officers not to defame or disparage you at any time. You will have
final approval of the Press Release that is issued by the Company regarding the
termination of your employment.
     We both further hereby agree and reaffirm our mutual intent to be bound, as
applicable, by all terms and conditions of the Employment Agreement following
its termination (including, but not limited to, the Executive Assignment of
Inventions and Confidentiality Agreement) pursuant to Section 7.8 of the
Employment Agreement.
Miscellaneous
     This Separation Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
the termination of your employment. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. You agree that neither this Separation Agreement nor
performance

 



--------------------------------------------------------------------------------



 



hereunder constitutes an admission by the Company of any violation of any
federal, state or local law, regulation, common law, of any breach of any
contract or any other wrongdoing of any type. This Separation Agreement may not
be modified or amended except in a writing signed by both you and the Company’s
Executive Chairman or Chief Executive Officer at that time. This Separation
Agreement shall bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this
Separation Agreement is determined to be invalid or unenforceable, in whole or
in part, this determination will not affect any other provision of this
Separation Agreement and the provision in question shall be modified by the
court so as to be rendered enforceable in a manner consistent with the intent of
the parties insofar as possible.
     This Separation Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws. Any
ambiguity in this Separation Agreement shall not be construed against either
party as the drafter. Any waiver of a breach of this Separation Agreement shall
be in writing and shall not be deemed to be a waiver of any successive breach.
     If this Separation Agreement is acceptable to you, please sign below and
return the original to me as promptly as possible, but in any event no later
than twenty-one (21) days after you receive this document. We thank you for your
attention to this correspondence, and we wish you the best in your future
endeavors.

            Sincerely,
      /s/ H. Brian Thompson       H. Brian Thompson      Executive Chairman     

BY SIGNING THIS SEPARATION AGREEMENT BELOW, I ACKNOWLEDGE THAT I HAVE CAREFULLY
READ AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THIS SEPARATION AGREEMENT AND
VOLUNTARILY ENTER INTO THIS SEPARATION AGREEMENT.

          AGREED AND ACCEPTED:
    /s/ D. Michael Keenan     D. Michael Keenan         

 